TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00068-CR




                             Anthony Dwight Richards, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. CR21914, HONORABLE ED MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Anthony Dwight Richards guilty of possessing more than one

gram but less than four grams of cocaine with intent to deliver. See Tex. Health & Safety

Code nn. § 481.112 (West 2003). The jury assessed punishment, enhanced by a previous felony

conviction, at seventy-five years in prison.

               A police officer investigating a disturbance call stopped an automobile fitting the

description of the vehicle involved in the disturbance. Appellant was the driver and sole occupant

of the car. Appellant was arrested after it was learned that his driver’s license was suspended.

Incident to the arrest, a small bag of cocaine was found in the car where appellant had been sitting.

More cocaine, packaged in two small bags and one larger bag, was found in the car after it

was impounded.
               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of

counsel’s brief and has filed his own pro se brief.

               We have reviewed the record, counsel’s brief, and the pro se brief. We agree with

counsel that the appeal is frivolous and without merit. We find nothing in the record that might

arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005)

(holding that it is constitutional error for appellate court to address nonmeritorious arguments raised

in pro se response to Anders brief). Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.



                                               __________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: February 19, 2009

Do Not Publish



                                                  2